DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, and 10-12 claim(s) recite(s) the abstract idea of a mental  process/ fundamental economic practice as it pertains to handling codes on items, such as correlating/ registering/ determining items with their codes, such as to be purchased at a checkout transaction. This limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, aside from memory/ processor nothing in the claim precludes the step from practically being performed in the mind.  The  mere nominal recitation of a generic computer performing generic computing functions does not take the claim out of the mental process grouping.  This judicial exception is not integrated into a practical application because the additional limitation of a processor/ memory are just generic computer component performing generic computing tasks and are no more than instructions to apply the exception using a generic computer.  These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on its practice. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  Re claim 12, product registration is just post solution activity.  
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The dependent claims are ineligible at least based on their dependency so claims 1-12 are ineligible under 112.
Re the newly added limtaitosn incorporating claim 4 limitations in to the independent claims, the Examiner notes that such added limitations are merely further specifying details of the abstract idea, that is such limitations fall under mental processes and is analogous to applying generic computer components performing generic computer steps to perform mental tasks/ human tasks (capacity), such as looking at a overlapping items and determining which code belong to a specific item, such as to read/ scan/ identify/ process, etc.  Such limitations are drawn to computerizing mental work (looking at a pile of items with codes thereon and determining which visible codes belong to which items, and as such, the independent claims and their dependents remain ineligible under 101.
Appropriate correction is requested. 


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. The Examiner has maintained the 101 as the claims still appear drawn to an abstract idea that falls under the mental process/ fundamental economic process grouping as it pertains to identifying an object that is correlated with a code thereon.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887